                        Case 19-11466-KG              Doc 509       Filed 08/16/19        Page 1 of 7



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE
                                                                      )
In re:                                                                )   Chapter 11
                                                                      )
CENTER CITY HEALTHCARE, LLC d/b/a                                     )   Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et al.,1                               )
                                                                      )
                                        Debtors.                      )   Jointly Administered
                                                                      )   Re: Docket No. 484


      NOTICE OF AMENDED2 AGENDA FOR HEARING SCHEDULED FOR AUGUST 19,
            2019 AT 1:00 P.M. (PREVAILING EASTERN TIME) BEFORE THE
           HONORABLE KEVIN GROSS, U.S. BANKRUPTCY COURT JUDGE3,4

  MATTERS GOING FORWARD:

  1.            Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
                to Obtain Postpetition Secured Financing Pursuant To Section 364 of the Bankruptcy
                Code, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
                Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the
                Prepetition Lender, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing,
                and (VII) Granting Related Relief [D.I. 53; filed: 07/01/19]

                Response Deadline: July 19, 2019 at 4:00 p.m. Extended to August 6, 2019 at 4:00 p.m.
                for the Official Committee of Unsecured Creditors (the “Committee”).

                Responses Received:

                A.          Informal response from ACE American Insurance Company and/or any of its
                            affiliates


  1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
                number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
                Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
                PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
                Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
                Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
                (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
                230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
                All Amended Agenda items appear in bold.
  3
                The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market
                Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
  4
                Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll
                free by phone (866-582-6878) or by facsimile (866-533-2946).



  35771646.1   08/16/2019
                      Case 19-11466-KG            Doc 509      Filed 08/16/19   Page 2 of 7



              B.          Philadelphia Gas Works’ Limited Response [D.I. 183; filed: 07/15/19]

              C.          Tenet Business Services Corporation and Conifer Revenue Cycle Solutions,
                          LLC’s Objection [D.I. 348; filed: 08/02/19]

              D.          Limited Objection to Entry of Filing Order filed by HSREP VI Holdings, LLC
                          and its affiliates [D.I. 352; filed: 08/02/19]

              E.          Objection of the Committee [D.I. 368; filed: 08/06/19]

              Related Documents:

              A.          Declaration of Allen Wilen in Support of First Day Relief [D.I. 2; filed:
                          07/01/19]

              B.          Interim Order (I) Authorizing the Debtors to Cash Collateral, (II) Granting
                          Adequate Protection, (III) Scheduling a Further Hearing, and (IV) Granting
                          Related Relief [D.I. 85; signed and docketed: 07/02/19]

              C.          Interim Order Under 11 U.S.C. §§ 105, 361, 363(c), 363(d), 364(c), 364(d),
                          364(e) and 507 and Bankruptcy Rules 2002, 4001 and 9014; (I) Authorizing
                          Debtors to Obtain Postpetition Financing; (II) Authorizing the Debtors to Use
                          Cash Collateral, (III) Granting Adequate Protection, and (IV) Scheduling a Final
                          Hearing Pursuant to Bankruptcy Rule 4001(b) and 4001(c) [D.I. 172; docketed:
                          07/12/19]

              D.          Notice of Hearing [D.I. 192; filed: 07/15/19]

              E.          Notice of Filing of (A) Proposed Final Order (I) Authorizing Debtors to
                          Obtain Postpetition Financing; (II) Authorizing the Debtors to Use Cash
                          Collateral; (III) Granting Adequate Protection; (IV) Granting Adequate
                          Protection and Modifying the Automatic Stay; and (B) Amendment to DIP
                          Credit Agreement [D.I. 508; filed: 08/16/19]

              Status: This matter is going forward.

2.            Debtors’ Motion for Entry of Orders (I)(A) Establishing Bidding Procedures Relating to
              the Sale of the Debtors’ Resident Program Assets, Including Approving a Break-Up Fee,
              (B) Establishing Procedures Relating to the Assumption and Assignment of Certain
              Executory Contracts, Including Notice of Proposed Cure Amounts, (C) Approving Form
              and Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the
              Proposed Sale; (II)(A) Approving the Sale of the Debtors’ Resident Program Assets Free
              and Clear of All Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the
              Assumption and Assignment of Certain Executory Contracts; and (III) Granting Related
              Relief [D.I. 142; filed: 07/09/19]




35771646.1   08/16/2019                                    2
                      Case 19-11466-KG          Doc 509      Filed 08/16/19   Page 3 of 7



              Response Deadline: August 5, 2019 at 4:00 p.m. for approval of the sale to the Stalking
              Horse Bidder. Extended to August 6, 2019 at 4:00 p.m. for Jefferson/Abington.
              Objections to the Auction and the sale to a successful bidder may be raised at the hearing.

              Responses Received:

              A.          Temple University Health Systems, Inc.’s Limited Objection to Debtor’s
                          Notice of Proposed Assumption and Assignment of Executory Contracts [D.I.
                          359; filed: 08/05/19]

              B.          Limited Objection of The Association of American Medical Colleges and the
                          Educational Commission for Foreign Medical Graduates to the Resident
                          Program Bid Procedures Motion [D.I. 360; filed: 08/05/19]

              C.          Joinder of Accreditation Council for Graduate Medical Education to Limited
                          Objection of The Association of American Medical Colleges and the
                          Educational Commission for Foreign Medical Graduates to the Resident
                          Program Bid Procedures Motion [D.I. 361; filed: 08/05/19]

              D.          Limited Objection of MidCap Funding IV Trust in Response to Debtors’
                          Motion for Sale of Resident Program Assets [D.I. 362; filed: 08/05/19]

              E.          Objection of the United States to Debtors’ Motion for Entry of Order
                          Approving the Sale of the Debtors’ Resident Program Assets Free and Clear of
                          All Liens, Claims, Encumbrances, and Interests to the Stalking Horse Bidder
                          on the Terms of the Stalking Horse Bid as Set Forth in the Stalking Horse Sale
                          Agreement [D.I. 363; filed: 08/05/19]

              F.          Commonwealth of Pennsylvania Department of Health’s Continuing Limited
                          Objection to the Sale of the Resident Program Assets [D.I. 364; filed:
                          08/06/19]

              G.          Reply of Official Committee of Unsecured Creditors to Limited Objection of
                          MidCap Funding IV Trust in Response to Debtors’ Motion for Sale of
                          Resident Program Assets [D.I. 393; filed: 08/07/19]

              H.          Objection of SBJ Group Inc. to the Proposed Sale of Residents Program Assets
                          and the Conduct of the Auction and Adoption of Other Objections [D.I. 410;
                          filed: 08/08/19]

              I.          Pennsylvania Association of Staff Nurses and Allied Professionals Joinder in
                          the Objection of the United States to Debtors’ Motion for Entry of Order
                          Approving the Sale of the Debtors’ Resident Program Assets Free and Clear of
                          All Liens, Claims, Encumbrances, and Interests to the Stalking Horse Bidder
                          on the Terms of the Stalking Horse Bid as Set Forth in the Stalking Horse Sale
                          Agreement [D.I. 453; filed: 08/14/19]




35771646.1   08/16/2019                                  3
                      Case 19-11466-KG            Doc 509      Filed 08/16/19     Page 4 of 7



              Related Documents:

              A.          Order (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’
                          Resident Program Assets, Including Approving a Break-Up Fee, (B) Establishing
                          Procedures Relating to the Assumption and Assignment of Certain Executory
                          Contracts, Including Notice of Proposed Cure Amounts, (C) Approving Form and
                          Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the
                          Proposed Sale [D.I. 249; signed and docketed: 07/19/19]

              B.          Affidavit of Service of Publication [D.I. 317; filed: 07/30/19]

              C.          Notice of Extension/Continuance of Bid Deadline, Auction, and Sale Hearing
                          Date [D.I. 346; filed: 08/02/19]

              D.          Certification of Counsel Regarding Supplemental Notice of Proposed Assumption
                          and Assignment of Executory Contracts [D.I. 398; filed: 08/08/19]

              Status: This matter is continued to September 4, 2019 at 2:00 p.m.

3.            [FILED UNDER SEAL] Motion of Tenet Business Services Corporation and Conifer
              Revenue Cycle Solutions, LLC for Entry of an Order (I) Compelling Payment of All
              Unpaid Postpetition Amounts Pursuant to 11 U.S.C. § 503(b)(1) or, in the Alternative,
              (II) Granting Relief from the Automatic Stay to the Extent Necessary to Terminate the
              TSA and MSA [D.I. 302; filed: 07/26/19]

              Response Deadline: August 9, 2019 at 4:00 p.m.

              Responses Received:

              A.          Statement and Reservation of Rights of MidCap Funding IV Trust, acting in its
                          capacity as administrative agent for MidCap Funding IV Trust and MidCap
                          Financial Trust (successor-by-assignment to MidCap Funding H Trust) [D.I.
                          417; filed: 08/09/19]

              B.          [FILED UNDER SEAL] Objection of the Debtors [D.I. 420; filed: 08/09/19]

              C.          [REDACTED] Objection of the Debtors [D.I. 421; filed: 08/09/19]

              D.          Joinder of the Official Committee of Unsecured Creditors in the Debtors’
                          Objection [D.I. 423; filed: 08/09/19]

              Related Documents:

              A.          [REDACTED] Motion of Tenet Business Services Corporation and Conifer
                          Revenue Cycle Solutions, LLC for Entry of an Order (I) Compelling Payment of
                          All Unpaid Postpetition Amounts Pursuant to 11 U.S.C. § 503(b)(1) or, in the
                          Alternative, (II) Granting Relief from the Automatic Stay to the Extent Necessary
                          to Terminate the TSA and MSA [D.I. 303; filed: 07/26/19]


35771646.1   08/16/2019                                    4
                      Case 19-11466-KG          Doc 509      Filed 08/16/19   Page 5 of 7



              B.          Declaration of Michael Maloney in Support of the Motion of Tenet Business
                          Services Corporation and Conifer Revenue Cycle Solutions, LLC for Entry of an
                          Order (I) Compelling Payment of All Unpaid Postpetition Amounts Pursuant to
                          11 U.S.C. § 503(b)(1) or, in the Alternative, (II) Granting Relief from the
                          Automatic Stay to the Extent Necessary to Terminate the TSA and MSA [D.I.
                          304; filed: 07/26/19)

              C.          Declaration of David Dawson in Support of the Motion of Tenet Business
                          Services Corporation and Conifer Revenue Cycle Solutions, LLC for Entry of an
                          Order (I) Compelling Payment of All Unpaid Postpetition Amounts Pursuant to
                          11 U.S.C. § 503(b)(1) or, in the Alternative, (II) Granting Relief from the
                          Automatic Stay to the Extent Necessary to Terminate the TSA and MSA [D.I.
                          305; filed: 07/26/19]

              D.          [FILED UNDER SEAL] Tenet Business Services Corporation and Conifer
                          Revenue Cycle Solutions, LLC’s Omnibus Reply in Support of Their Motion
                          for Entry of an Order (I) Compelling Payment of All Unpaid Postpetition
                          Amounts Pursuant to 11 U.S.C. § 503(b)(1) or, in the Alternative, (II)
                          Granting Relief from the Automatic Stay to the Extent Necessary to
                          Terminate the TSA and MSA [D.I. 485; filed: 08/15/19]

              E.          [REDACTED] Tenet Business Services Corporation and Conifer Revenue
                          Cycle Solutions, LLC’s Omnibus Reply in Support of Their Motion for
                          Entry of an Order (I) Compelling Payment of All Unpaid Postpetition
                          Amounts Pursuant to 11 U.S.C. § 503(b)(1) or, in the Alternative, (II)
                          Granting Relief from the Automatic Stay to the Extent Necessary to
                          Terminate the TSA and MSA [D.I. 486; filed: 08/15/19]

              Status: This matter is going forward.

4.            First Omnibus Motion of the Debtors for Entry of an Order Authorizing the Rejection of
              Certain Executory Contracts and Unexpired Leases [D.I. 349; filed: 08/02/19]

              Response Deadline: August 9, 2019 at 4:00 p.m.

              Responses Received:

              A.          Limited Objection of SBJ Group Inc. [D.I. 416; filed: 08/09/19]

              Related Documents: None

              Status: This matter is going forward.

5.            Second Omnibus Motion of the Debtors for Entry of an Order Authorizing the Rejection
              of Certain Executory Contracts and Unexpired Leases [D.I. 350; filed: 08/02/19]

              Response Deadline: August 9, 2019 at 4:00 p.m.


35771646.1   08/16/2019                                  5
                      Case 19-11466-KG          Doc 509      Filed 08/16/19   Page 6 of 7



              Responses Received:

              A.          Limited Objection of SBJ Group Inc. [D.I. 416; filed: 08/09/19]

              Related Documents: None

              Status: This matter is going forward.

6.            Third Omnibus Motion of the Debtors for Entry of an Order Authorizing the Rejection of
              Certain Employment Agreements in Connection with the Closure of Hahnemann
              University Hospital [D.I. 351; filed: 08/02/19]

              Response Deadline: August 9, 2019 at 4:00 p.m.

              Responses Received:

              A.          Limited Objection of SBJ Group Inc. [D.I. 416; filed: 08/09/19]

              Related Documents: None

              Status: This matter is going forward.

7.            Debtors’ Motion for Entry of an Order Pursuant to Section 107(b) of the Bankruptcy
              Code, Bankruptcy Rule 9018 and Local Rule 9018-1(b), Authorizing the Debtors to File
              Under Seal Portions of (A) the Debtors’ Objection to Motion of Tenet Business Services
              Corporation and Conifer Revenue Cycle Solutions, LLC for Entry of an Order
              (I) Compelling Payment of All Unpaid Postpetition Amounts Pursuant to 11 U.S.C.
              § 503(b)(1) or, in the Alternative, (II) Granting Relief from the Automatic Stay to the
              Extent Necessary to Terminate the TSA and MSA and (B) the Declaration of Allen Wilen
              in Support Thereof [D.I. 422; filed: 08/09/19]

              Response Deadline: At the hearing

              Responses Received: None to date

              Related Documents: None

              Status: This matter is going forward.

8.            Motion in Limine of Tenet Business Services Corporation and Conifer Revenue Cycle
              Solutions, LLC to Exclude from the August 19 Hearing Evidence or Argument
              Regarding the Debtors' Prepetition Lawsuits Against Tenet for Alleged Violations of the
              Asset Sale Agreement [D.I. 439; filed: 08/13/19]

              Response Deadline: August 19, 2019 at 10:00 a.m.

              Responses Received: None to date



35771646.1   08/16/2019                                  6
                      Case 19-11466-KG            Doc 509      Filed 08/16/19   Page 7 of 7



              Related Documents:

              A.          Notice of Filing of Exhibits Motion in Limine of Tenet Business Services
                          Corporation and Conifer Revenue Cycle Solutions, LLC to Exclude from the
                          August 19 Hearing Evidence or Argument Regarding the Debtors' Prepetition
                          Lawsuits Against Tenet for Alleged Violations of the Asset Sale Agreement [D.I.
                          441; filed: 08/14/19]

              B.          Order Granting Motion to Shorten Notice Period and Schedule Expedited Hearing
                          on Motion in Limine of Tenet Business Services Corporation and Conifer
                          Revenue Cycle Solutions, LLC to Exclude from the August 19 Hearing Evidence
                          or Argument Regarding the Debtors' Prepetition Lawsuits Against Tenet for
                          Alleged Violations of the Asset Sale Agreement [D.I. 474; filed: 08/14/19]

              C.          Notice of Hearing [D.I. 480; filed: 08/04/19]

              Status: This matter is going forward.

Dated: August 16, 2019                                  SAUL EWING ARNSTEIN & LEHR LLP

                                                By:     /s/ Mark Minuti
                                                        Mark Minuti (DE Bar No. 2659)
                                                        Monique B. DiSabatino (DE Bar No. 6027)
                                                        1201 N. Market Street, Suite 2300
                                                        P.O. Box 1266
                                                        Wilmington, DE 19899
                                                        Telephone: (302) 421-6800
                                                        Fax: (302) 421-5873
                                                        mark.minuti@saul.com
                                                        monique.disabatino@saul.com

                                                                -and-

                                                        Jeffrey C. Hampton
                                                        Adam H. Isenberg
                                                        Aaron S. Applebaum (DE Bar No. 5587)
                                                        Centre Square West
                                                        1500 Market Street, 38th Floor
                                                        Philadelphia, PA 19102
                                                        Telephone: (215) 972-7777
                                                        Fax: (215) 972-7725
                                                        jeffrey.hampton@saul.com
                                                        adam.isenberg@saul.com
                                                        aaron.applebaum@saul.com

                                                        Counsel for Debtors and Debtors in Possession



35771646.1   08/16/2019                                    7
